Upon an information charging plaintiff in error, C.C. Holdren, O.F. Barkley, and Mrs. C.C. Holdren with the crime of obtaining money and property by false pretenses, in that on the 2nd day of August, 1921, in said county and state, they did designedly, fraudulently, and feloniously obtain from one I.E. Trindle the sum of $750 in money and one Hupmobile automobile of the value of $1,100.
The plaintiff in error, C.C. Holdren, was convicted, and his punishment fixed at imprisonment in the penitentiary for the period of one year. From the judgment rendered on the verdict on the 8th day of May, 1923, an appeal was perfected by filing in this court on August 28, 1922, a petition in error with case-made.
Pending the determination of the appeal on November 14, 1922, a parole was granted and accepted by the plaintiff in error.
The uniform holding of this court is that, when the pardoning power extends clemency, and the same is accepted pending the determination of an appeal, the appeal will be dismissed, and when an appeal from a judgment of conviction is pending in this court, and plaintiff in error applies for a parole, and the same is granted, and the fact that a parole has been granted is brought to the attention of this court, the appeal will be dismissed as having been abandoned.
It is therefore considered and adjudged that the appeal herein be dismissed, and the cause remanded to the district court of McIntosh county.
MATSON, P.J., and BESSEY, J., concur. *Page 160